Citation Nr: 1214722	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-33 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post supraventricular tachycardia with atrial pacemaker placement and residual scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from January 2003 to June 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the Course of the appeal, the case was transferred to the RO in Oakland, California.  The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in Oakland, California in February 2012.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected heart disability.  He was afforded a VA examination in March 2009.  However, at the Board hearing, the Veteran testified that his disability had increased in severity since the last examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the extent of the Veteran's service-connected heart disability. 

Further, it appears that the Veteran has received continuous treatment for his heart disability at the VA.  However, the claims file does not contained any 
VA treatment records since May 2009.  A review of the Virtual VA paperless claims processing system also does not include any additional treatment records.  As VA medical reports are constructively of record and must be obtained, the RO should obtain VA treatment records from May 2009 to the present and associate them with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all of the Veteran's VA treatment records from May 2009 to the present.  If there are no additional records then this should be noted in the claims file.

2.  Thereafter, the RO should arrange for the Veteran to undergo an appropriate VA examination with a cardiologist, if possible.  The claims folder must be made available to the examiner for review.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  All examination findings should be clearly reported to allow for application of VA's rating criteria for heart disorders.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


